Citation Nr: 0309477	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-01 942A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for service-connected 
atrial fibrillation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that granted entitlement to service 
connection for atrial fibrillation and assigned a 10 percent 
rating.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.  

The veteran has not requested a hearing.  

An April 2003 VA compensation and pension examination report 
reasonably raises the issue of unemployability due solely to 
service-connected disability.  The Board refers this issue to 
the RO for initial consideration.  


FINDING OF FACT

The veteran's service-connected atrial fibrillation is 
manifested by more than four episodes per year of paroxysmal 
atrial fibrillation, documented by EKG.  


CONCLUSION OF LAW

The criteria for a 30 percent schedular rating for atrial 
fibrillation have been met throughout the appeal period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10. 
4.104, Diagnostic Code 7010 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's DD-214 reflects that he served at Guadalcanal.  
His service medical records (SMRs) reflect, among others, 
treatment for malarial conditions and a hospitalization in 
1945 for cardiac arrhythmia with premature contractions.  

In September 2000, the veteran applied for service connection 
for atrial fibrillation.  The RO granted the claim in 
September 2001 and assigned a 10 percent rating under 
Diagnostic Code 7010.  

VA outpatient treatment reports dated in 2001 reflect two 
recent episodes of light-headedness; however, the reports 
chiefly concern chronic obstructive pulmonary disease (COPD) 
and other non-service-connected disorders.  In March 2002, 
the RO sent release forms to the veteran.  The veteran signed 
and returned the forms; however, subsequently received 
private medical records reflect treatment primarily for COPD 
and respiratory problems.  

The veteran underwent a VA compensation and pension 
examination in April 2003.  The examiner reviewed the claims 
files and noted that the veteran could walk barely half a 
block on level ground before becoming short of breath; 
however no chest pain was reported with this.  The veteran 
also reported frequent severe palpitations during which he 
felt weak and dizzy.  Because an electrocardiogram (EKG) 
during one episode of symptoms revealed atrial fibrillation, 
the examiner concluded that other reported episodes were also 
due to atrial fibrillation.  The diagnoses included 
paroxysmal atrial fibrillation, and the examiner commented 
that these episodes "do occur more than four times a year."  
Mitral valve regurgitation was also diagnosed.  Exercise 
tolerance was approximately 2 METS, limited primarily by 
COPD.  The examiner felt that episodes of paroxysmal atrial 
fibrillation "could preclude him from gaining employment."   

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In March 2002, the 
RO notified the veteran that the RO would obtain any private 
medical records identified.  The veteran subsequently 
identified certain private medical records and submitted 
written releases and the RO obtained those records.  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran has been notified as to the laws and 
regulations governing the evaluation of atrial fibrillation.  
He has, by information letters, rating actions, a statement 
of the case and a supplemental statement of the case, been 
advised of the evidence considered in connection with his 
claim, and what evidence that is potentially probative or not 
probative of the claim.  38 C.F.R. § 3.159(b)(1), (e).  The 
RO has attempted to obtain, and has associated with the 
claims file, all pertinent service records, VA medical 
records, and the private medical records identified by the 
claimant.

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases such as 
this where the veteran has appealed the initial rating 
assigned after service connection is established, the Board 
must consider the initial rating, and, if indicated, the 
propriety of a staged rating from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

The veteran's service-connected atrial fibrillation has been 
rated 10 percent disabling under Diagnostic Code 7010 
throughout the appeal period.  Diagnostic Code 7010 concerns 
supraventricular arrhythmias and provides that paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year, documented by EKG or 
Holter monitor, warrants a 30 percent evaluation.  Permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2002).

The disability is currently manifested by more than four 
episodes per year of paroxysmal atrial fibrillation 
documented by EKG.  Comparing the frequency of service-
connected atrial fibrillation with the rating criteria, the 
Board finds that the criteria for a 30 percent disability 
rating under Diagnostic Code 7010 are fully met.  After 
considering all the evidence of record, the Board finds that 
the evidence favors a 30 percent rating under Diagnostic Code 
7010 for paroxysmal atrial fibrillation.  The Board therefore 
grants a 30 percent rating for atrial fibrillation.  Although 
a higher schedular rating is available under Diagnostic Code 
7011 for ventricular arrhythmia, and a higher schedular 
rating is available for valvular heart disease under 
Diagnostic Code 7000, service connection is not in effect for 
these phenomena, and the medical evidence does not associate 
them with service-connected paroxysmal atrial fibrillation.  
The highest schedular rating for atrial fibrillation is 30 
percent.

The Board will not address an extraschedular rating as the 
issue has been referred as a potential claim for a total 
disability rating for compensation purposes based on 
individual unemployability 







ORDER

A 30 percent evaluation for atrial fibrillation is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

